STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                 NO.    2022   KW   0155

VERSUS


RODRICK         COLEMAN                                                          APRIL   8,   2022




In   Re:         Rodrick       Coleman,       applying    for   supervisory         writs,      19th
                  Judicial         District    Court,     Parish      of   East    Baton      Rouge,
                 No.    02- 13- 0950.



BEFORE:          McCLENDON,         WELCH,    AND    THERIOT,   JJ.


       WRIT      DENIED.


                                                    PMC
                                                    JEW

                                                    MRT




PRT        OF APPEAL,         FIRST   CIRCUIT




       DEPUTY          LERK   OF   COURT
                 FOR    THE   COURT